IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 140 WM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BRANDON WOLOWSKI,                            :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2018, the Emergency Motion/Emergency

Petition for Review is DENIED, and the Motion to Quash is DISMISSED as moot.

      Justice Wecht files a concurring statement.